Name: 96/264/EC: Commission Decision of 28 March 1996 on financial contributions from the Community for the eradication of Newcastle disease in Germany (Only the German text is authentic) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity;  EU finance;  Europe
 Date Published: 1996-04-10

 Avis juridique important|31996D026496/264/EC: Commission Decision of 28 March 1996 on financial contributions from the Community for the eradication of Newcastle disease in Germany (Only the German text is authentic) (Text with EEA relevance) Official Journal L 089 , 10/04/1996 P. 0045 - 0045COMMISSION DECISION of 28 March 1996 on financial contributions from the Community for the eradication of Newcastle disease in Germany (Only the German text is authentic) (Text with EEA relevance) (96/264/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Commission Decision 94/370/EEC (2) and in particular Articles 3 (3) and 4 (2) thereof,Whereas outbreaks of Newcastle disease occurred in Germany in 1994; whereas the appearance of this disease is a serious danger to the Community's poultry and, in order to help eradicate the disease as rapidly as possible, the Community has the possibility of compensating for the losses suffered;Whereas, as soon as the presence of Newcastle disease was officially confirmed the German authorities took appropriate measures which included the measures as listed in Article 3 (2) of Decision 90/424/EEC; whereas such measures were notified by the German authorities;Whereas the conditions for Community financial assistance have been met;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Germany may obtain Community financial assistance for outbreaks of Newcastle disease which occurred during 1994. The financial contribution by the Community shall be:- 50 % of the costs incurred by Germany in compensating the owner for the slaughter, destruction of poultry and poultry products as appropriate,- 50 % of the costs incurred by Germany for the cleaning, and disinfection of holdings and equipment,- 50 % of the costs incurred by Germany in compensating the owner for the destruction of contaminated feedingstuffs and contaminated equipment.Article 2 1. The Community financial contribution shall be granted after supporting documents have been submitted.2. The documents referred to in paragraph 1 shall be sent by Germany no later than six months from the notification of this Decision.Article 3 This Decision is addressed to Germany.Done at Brussels, 28 March 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 19.(2) OJ No L 168, 2. 7. 1994, p. 31.